'1

AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions ofRelease Page l of 3 Pages

 

         

;1'1' " " __
light : , ~f

  

UNITED STATES DISTRICT CoURT
for the

Eastern District of California

CLERK. U.S. D|STR|CT COURT
EASTERN D|STR|CT OF CALlFORN|A

UNlTED STATES OF AMERICA, BY

DEPUTY CL Fl

V.
CaSe NO. l :l9-CR-00082-DAD-BAM

\_/\_/\./V

KELO WHITE,

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(l) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in Writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear atl UNITED STATES EASTERN DISTRICT COURT

 

Place
2500 TULARE STREET, FRESNO, CALIFORNIA 93721

 

On JUNE 10, 2019 AT l:OO PM IN FRONT OF IUDGE BARBARA A. MCAULIFFE

 

Date and Time
lf blank, defendant will be notified of next appearance

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

Nor§: bcikn(hrv§' ml ~lr) be releasal Un%l"\
\\)\om>¢»\l l\<pn'"`\ 22¢‘2.@\¢\ al <&Ol>/A<m

 

Ao 1993 ('Rev. 09/08'-' EDCA [Fresno]) Addirionai conditions ofRelease (General) Page - of - Pages

WlHI'lI`E, Kelo
Doc.. No. l1:l9-CR-00082-DAD-BAM-02
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant 1s subject to the conditions marked below:

lZl (6) The defendant 1s placed m the custody of:
Name of person or organization Polly Anne Wilkerson

who agrees (a) to supervise the defendant m accordance with all conditions of release, (b) to use every effort to assure the
appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates aapnditions of release or disappears.

 

SIGNED:
CUTODIAN
lZl (7) The defendant must: _

lZl (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

lZl (b) report in person to the Pretrial Services Agency immediately following your release from custody;

lZl (c) reside at a location approved by the PSO, and not move or be absent from this residence without prior
approval of PSO; travel restricted to Eastern District of Califomia, unless otherwise approved in
advance by PSO;

lZl (d) cooperate in the collection of a DNA sample;

|Zl (e) report any contact with law enforcement to your PSO within 24 hours;

lZl (f) not associate or have any contact with co- defendants, unless 1n the presence of counsel or otherwise
approved in advance by the PSO;

lZl (g) seek and/or maintain employment, and provide proof thereof to the PSO, upon request;

\Zl (h) submit to drug and/or alcohol testing as approved by the PSO, You must pay all or part of the costs of
the testing services based upon your ability to pay, as determined by the Pretrial Services Offlcer;

|Zl (i) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
immediately of any prescribed medication(s). However, medical marijuana and oxycodone, prescribed
and/or recommended, may not be possessed or used;

lZl_ (j) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol
dependency, as approved by the PSO; you must pay all or part of the costs of the counseling services
based upon your ability to pay, as determined by the PSO;

|Zl (k) not enter any gambling establishment or engage in any gambling activities;

|Zl (l) not use or possess any identification, mail matter, access device or any identification- related material
other than 1n your own legal or true name;

lZl (m) not apply for or obtain a passport or other traveling documents during the pendency of this case.

lZl (n) participate in the following Location Monitoring program component and abide by all the requirements

of the program, which will include having a location monitoring unit installed in your residence and a
radio frequency transmitter device attached to your person. You must comply with all instructions for
the use and operation of said devices as given to you by the Pretrial Services Agency and employees
of the monitoring company. You must pay all or part of the costs of the program based'upon your
ability to pay as determined by the PSO. CURFEW: You are restricted to your residence every day
from 9:00 p.m. to 6:00 a.m., or as adjusted by the Pretrial Services office or supervising officer, for
medical, religious services, employment or court-ordered obligations;~ and,

USMS SPECIAL INSTRUCTIONS:

IZI (o) have your release on bond delayed until Monday, April 22, 2019 at 8:00 a.m.

 

AO l99C (Rev. 69/08- EDCA [Fresno]) Advice of Penalties Page __ 147_)__,_, of _ _z__'___ Pages

 

, ADVICE OF PENALTIES AND SANCTIONS
TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALT[ES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This zentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, infonnant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony ~ you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4j a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive-. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as _directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

l/\//, le

\Defendant' s Signature

C>§

r

`

Directions to the United States Marshal

( ) The defendant is ORDERED‘released after processing.

a//¢ ?//§ WZM

Judicial ijicer' iMure

BARBARA A. McAULIFFE, MS.AGISTRATE JUDGE

Printed name aSnd title

 

DISTRIBU'I`lON: COURT DEFENDANT PRETRIAL SERV[CE U.S. A'I'l`ORNEY U.S. MARSHAL

